DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  In claim 1, line 8, “the first housing part are integrally formed” should be changed to --the first housing part is integrally formed--. In claim 10, line 2, “an armrest part of seat of the vehicle” should be changed to --an armrest part of a seat of the vehicle--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lupsan et al. (US Patent 10,005,404B2).
	Re claim 1, Lupsan et al. discloses an electronic equipment holder, comprising a first housing part (the middle 260 in figure 2) to hold an electronic equipment (160, figure 3) comprising a display, and a second housing part (120) that is adjacent to the first housing part  and comprises a wall part comprising a partially notched (the wall between 260 and 120) communicating part to communicate with the first housing part, wherein the display can be viewed from a side of the second housing part through the communicating part, and wherein the first housing part are integrally formed with the second housing part.
	Re claim 5, the first housing part comprises an inclined wall (the walls of 260 inclined at 90 degrees from horizontal) part to allow the electronic equipment to be leaned thereon.
	Re claim 6, the first housing part comprises a positioning holder (the floor 300) to hold the electronic equipment at a predetermined position.
	Re claim 7, a bottom part of the first housing part and the second housing part comprises a groove part (the bottom 260 and 120 create a groove under the floor 300) in which a wire can be arranged.
	Re claim 8, the second housing part is configured to house a cup (as can be seen and figure 2), and wherein the first housing part and the second housing part are integrally formed as a cup holder provided in a vehicle interior of the vehicle.
	Re claim 9, the electronic equipment holder comprises two of the second housing (120 figure 2) part and the communicating part between the two second housing parts.
	Re claim 11, the electronic equipment holder comprises plural ones of the cup holder (120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lupsan et al. (US Patent 10,005,404B2) in view of Campos et al. (US Patent 10,940,785B2).
	Lupsan discloses all the limitations of the claims, as applied above, except for the electronic equipment holder being configured so as to be arranged at a center console of a vehicle such that the display can be more easily viewed from a driver’s seat side of the vehicle than a passenger’s seat side of the vehicle.
	Campos et al. teaches an electronic equipment holder (22, figure 1) being configured so as to be arranged at a center console of a vehicle such that the display is angled towards one side of a vehicle.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct an electronic equipment holder, such as that disclosed by Lupsan, to have the electronic equipment holder be configured so as to be arranged at a center console of a vehicle such that the display can be more easily viewed from a driver’s seat side of the vehicle than a passenger’s seat side of the vehicle since Campos teaches angling an electronic equipment holder toward a side of a vehicle. Doing so would give the driver a good view of the device being held by the holder while shielding the view of the device from the vehicle passenger in order to provide some measure of privacy to the user of the device.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lupsan et al. (US Patent 10,005,404B2) in view of Stickley (UK Patent Application 2528837A).
	Lupsan et al. discloses all the limitations of the claims, as applied above, except for the first housing part comprising a power feeder to feed power to the electronic equipment, wherein the power feeder is configured to be contact-free.
	Stickley teaches a first housing part comprising a power feeder (7) to feed power to electronic equipment, wherein the power feeder is configured to be contact-free (see the abstract which teaches the charger being a wireless charger).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify an electronic equipment holder, such as that disclosed by Lupsan et al., to have the first housing part comprise a power feeder to feed power to the electronic equipment, wherein the power feeder is configured to be contact-free, as taught by Stickley, in order to provide for a way to charge a phone held by the electronic equipment holder (see page 1 of Stickley).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lupsan et al. (US Patent 10,005,404B2).
	Lupsan et al. discloses all the limitations of the claim, as applied above, except for the cup holder being arranged at an armrest part of a seat of the vehicle.
	Perez teaches arranging a cup holder (24, figure 1) at an armrest part (36) of a seat of a vehicle (as shown in figure 1). 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a cup holder, such as that disclosed by Lupsan et al., to be arranged at an armrest part of a seat of a vehicle, as taught by Perez, so the occupant of the vehicle can easily rest their arm while looking at an electronic device held by the holder. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lupsan et al. (US Patent 10,005,404B2) in view of Yoshioka et al. (US Patent Application Publication 2019/0299876).
	Lupsan et al. discloses all the limitations of the claim, as applied above, except for the cup holder being arranged above an instrument panel of the vehicle.
	Yoshioka et al. teaches a cup holder (10, figure 1) being arranged above an instrument panel (the instrument panel extending below 10) of the vehicle.	
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a cup holder, such as that disclosed by Lupsan et al., to have the cup holder be arranged above an instrument panel of the vehicle, as taught by Yoshioka et al., in order to place the device in a place convenient for the reach of the vehicle driver in some vehicles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle cup holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 28, 2022